Citation Nr: 0810650	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  04-27 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.	Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel




INTRODUCTION

The veteran had active service from May 1980 until May 1983. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  


FINDINGS OF FACT

1.  Tinnitus was not shown in service or initially reported 
until over a decade following the veteran's separation from 
active service.

2.  No competent evidence relates tinnitus to active service. 

3.  In an unappealed May 2002 rating decision, the RO denied 
a request to reopen a claim of entitlement to service 
connection for hearing loss. 

4.  The evidence added to the record since May 2002, when 
viewed by itself or in the context of the entire record, does 
not relate to an unestablished fact necessary to substantiate 
the claim. 


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).

2.  The May 2002 rating decision which denied the veteran's 
request to reopen a claim of entitlement to service 
connection for hearing loss is final.  38 U.S.C.A. § 7105 
(West 2002).

3.  The evidence received subsequent to the May 2002 RO 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for 
hearing loss have not been met.  38 U.S.C.A. §§ 5108, 
5103(a), 5103A, 5107(b), 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Tinnitus

Under the relevant laws and regulations, direct service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2007).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the claim.  

In considering in-service incurrence, the Board initially 
notes that service medical records for the veteran's active 
duty from May 1980 until May 1983 are unavailable.  Indeed, 
the record includes a research response from the National 
Personnel Records Center (NPRC) indicating that all available 
service medical records had been mailed and that no 
additional records were on file.  

This situation is analogous to cases in which service medical 
records are presumed to have been destroyed by a fire at the 
NPRC, in which the Board has a heightened obligation to 
explain its findings and conclusions and carefully consider 
the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  Significantly, the Board notes that a June 
1983 enlistment examination associated with the veteran's 
National Guard service is of record, providing information 
regarding his physical health just weeks following his 
separation from active service.

The June 1983 enlistment examination noted above fails to 
demonstrate any complaints or findings referable to tinnitus.  
The Board, however, acknowledges correspondence from the 
veteran received in December 1997, where he indicated that 
because of Army training he received injury to his left ear 
and that "it rings constantly and is always stopped up."  
The Board additionally takes notice of his DD-214 which 
reflects that he is in receipt of a "Marksman (Rifle)" 
citation.  

Following service, a VA outpatient record in December 1997 
contained the veteran's reports of tinnitus in his left ear, 
with an onset in 1983.  However, subsequent to this report 
there is no indication that he experienced tinnitus.  In 
fact, in two separate VA outpatient records in July 2003, he 
denied that he experienced tinnitus.  Thus, although the 
medical evidence documents one complaint of tinnitus, it does 
not demonstrate any complaints or treatment referable to 
tinnitus following the isolated 1997 report.  

The Board acknowledges that in the 1997 treatment report, the 
veteran stated that his tinnitus began in 1983. Additionally, 
in a December 1997 statement, the veteran indicated that he 
has had tinnitus in his left ear since his Army training.  In 
this vein, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence. 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board, however, finds that the veteran's reported history 
of continued tinnitus since active service is inconsistent 
with other evidence of record.  Indeed, while he stated that 
his tinnitus began in service, specifically at Army training, 
an examination in June 1983, shortly following separation 
from active service, was absent of any complaints of 
tinnitus.  

Moreover, the post-service evidence does not reflect 
treatment referable to tinnitus until December 1997, over a 
decade following active service.  The Board therefore finds 
that the absence of documented complaints or treatment for 
several years following active duty discharge is more 
probative than the veteran's current recollection as to 
symptoms experienced in the distance past.  In reaching this 
conclusion, the Board notes that evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

Next, the Board finds that there is no medical nexus between 
the currently-reported tinnitus and service.  Specifically, 
no competent opinion causally relates the tinnitus to active 
service.  Rather, a December 1997 VA outpatient report only 
states "ringing noise and feels stuffed up . . . left (sic) 
ear since 1982.  No known injury exposed to loud noises while 
in service."  

Although the veteran contends his tinnitus relates to 
service, his opinion alone cannot create the link between his 
current symptoms and experiences during service.  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Again, it is regrettable that the veteran's service medical 
records are not available in their entirety.  Nevertheless, 
the Board has had the benefit of reviewing a very critical 
medical document, the veteran's National Guard enlistment 
examination in June 1983, performed just one month following 
the veteran's discharge from active duty.  Such evidence, in 
conjunction with the post-service clinical records and the 
veteran's own statements, allowed the Board to thoroughly 
consider the veteran's claim and to provide a well-reasoned 
analysis as mandated by O'Hare.  

In sum, because of the absence of a chronic disorder noted in 
service, the prolonged period without medical complaint of 
tinnitus, the amount of time that elapsed since military 
service, and the absence of a medical nexus between his 
current complaints and active duty, the evidence does not 
support a grant of service connection for tinnitus.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

II.  New and Material Evidence to Reopen Claim for Hearing 
Loss

The veteran is claiming entitlement to service connection for 
hearing loss. The Board observes that the RO initially denied 
service connection for hearing loss in January 1998. 
  
At that time, the evidence of record included the above-
referenced National Guard examination dated in June 1983, 
just shortly following the veteran's separation from active 
duty.  At that time, audiometric testing results were normal.  
The evidence of record also included post-service VA 
treatment reports.  These records did not reflect complaints 
of, treatment for, or diagnosis of hearing loss until 1997, 
at which time the veteran reported that he had experienced 
decreased hearing acuity since 1982.  

The RO determined that a chronic hearing loss disability was 
not shown to have been incurred in active service, and the 
claim was denied.  He did not appeal that decision and it 
became final.  The veteran subsequently requested that his 
claim be reopened, which was denied by rating decision dated 
in May 2002.  He did not appeal.  

He filed the current claim to reopen his hearing loss claim 
in January 2003.  Another rating decision was subsequently 
issued by the RO in May 2003, once again denying the request 
to reopen. This rating decision is the subject of the instant 
appeal.  Based on the procedural history outlined above, the 
issue for consideration as to the hearing loss issue is 
whether new and material evidence has been received since the 
last final denial to reopen the claim.  

There has been a regulatory change with respect to new and 
material evidence which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) (codified at 38 C.F.R. § 3.156(a)).  Because 
the veteran filed his claim in January 2003, after this date, 
the new version of the law is applicable in this case.  Under 
the revised regulation, "new" evidence is defined as evidence 
not previously submitted to agency decision-makers.  

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2007).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  

VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminates the concept of a well-grounded 
claim).

As previously noted, the veteran's hearing loss claim was 
originally considered in January 1998.  At that time, the 
claim was denied on the basis that his hearing was shown to 
be normal at a June 2003 National Guard examination shortly 
following his discharge from active service.  Additionally, 
his complaint in December 1997 that his hearing problems 
related back to 1982 were unsubstantiated. 

When the veteran's request to reopen was first considered by 
the RO in 
May 2002, recent evidence added to the record included one 
report from the VAMC showing that he was screened for a 
homeless program where he complained of a "hearing 
problem." No other evidence pertinent to the hearing loss 
claim had been received.

The RO in May 2002 found that new and material evidence had 
not been received to reopen the claim.  It was determined 
that the evidence submitted since 1998 was cumulative.  The 
veteran did not appeal that determination and it is now 
final.  

The evidence added to the record since the time of the last 
final RO denial in May 2002 includes four separate VA 
outpatient treatment records from July 2003.  In one of the 
medical reports, the veteran denied tinnitus and hearing 
loss.  Another of the reports noted that "hearing grossly 
intact, confirmed with Rinne/Weber/finger rub." Another of 
the medical report entries noted that the veteran's ears were 
"normal."

Only one of the VA outpatient treatment records indicated 
that the veteran may experience difficult because of a 
hearing problem. This note indicated that hearing may be a 
barrier to learning for the veteran.  This report, while 
suggestive of a current disability, did not contain any 
opinion causally relating the hearing loss to active service.

The evidence detailed above was not previously before the RO.  
While "new," the evidence added to the record subsequent to 
the last final RO decision in May 2002 is not material.  
Indeed, such evidence does not relate to an unestablished 
fact necessary to substantiate the claim.  

The veteran's original claim was denied because the RO 
determined that there was no evidence to show that a hearing 
loss disability was incurred during active service.  Such 
evidence remains lacking.  As such, material evidence as 
contemplated under 38 C.F.R. § 3.156(a) has not here been 
received.  Consequently, the request to reopen the previously 
denied claim must fail.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007). 

With respect to the claim for tinnitus, the VCAA duty to 
notify was satisfied by way of a letter sent to the veteran 
in April 2003 that fully addressed all four notice elements 
and was sent prior to the initial RO decision in this matter.  
The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  He was also asked to submit evidence 
and/or information in his possession to the RO.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the notice letters provided to the veteran in 
May 2002 and April 2003 included the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

With respect to the Dingess requirements, in March 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issues on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Given the absence of in-service evidence of chronic 
manifestations of tinnitus, and no documented treatment for 
many years after separation, and no competent evidence of a 
nexus between service and the veteran's claims, a remand for 
a VA examination is not found to be necessary here.

With respect to the claim to reopen, a specific VA medical 
opinion or examination is not needed to consider whether the 
veteran has submitted new and material evidence but, rather, 
the Board has reviewed all the evidence submitted to the 
claims file since the last final denial.  Therefore, a remand 
for another VA examination or an opinion is not warranted.  
See also 38 C.F.R. § 3.159(c)(4)(iii) (2007).

Further regarding the duty to assist, the Board notes that 
the veteran's service medical records for his period of 
active duty were unavailable, despite multiple attempts to 
obtain them.  The record indicates that the NPRC has no 
further records on file.  Under these circumstances, it 
appears further development would serve no useful purpose and 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).



ORDER

Service connection for tinnitus is denied.  

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for hearing loss is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


